MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 04 2020, 8:28 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark K. Leeman                                          Curtis T. Hill, Jr.
Leeman Law Office                                       Attorney General of Indiana
Logansport, Indiana
                                                        Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Edgar Cardenas,                                         December 4, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1411
        v.                                              Appeal from the Cass Superior
                                                        Court
State of Indiana,                                       The Honorable James K.
Appellee-Plaintiff.                                     Muehlhausen, Judge
                                                        Trial Court Cause No.
                                                        09D01-1710-F6-404



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020                  Page 1 of 7
                                       Statement of the Case
[1]   Edgar Cardenas appeals the trial court’s revocation of his probation. Cardenas

      raises a single issue for our review, namely, whether the trial court abused its

      discretion when it relied on an affidavit that was based on hearsay in revoking

      his probation. We affirm.


                                 Facts and Procedural History
[2]   In September of 2018, Cardenas pleaded guilty to battery, as a Level 6 felony.

      The trial court accepted Cardenas’s plea agreement and sentenced him to time

      already served along with a probationary term of 852 days.


[3]   In February of 2020, the State filed a notice of probation violation and alleged

      that Cardenas had committed six new criminal offenses, including additional

      counts of battery. The State attached to its notice the affidavit of Glenn L.

      Wilson, an investigator for the Clinton County Prosecutor’s Office. According

      to Wilson’s affidavit, Carter Albertson had reported to Frankfort Police

      Department Officer Evan Hall that Cardenas had hit Carter with a wooden

      baseball bat. Wilson’s affidavit also reported that Calee Albertson had reported

      to Officer Hall that Cardenas had struck her across the face.


[4]   At the ensuing fact-finding hearing on the State’s notice of probation violation,

      the State called Officer Hall. Officer Hall testified as follows without objection:


              Q     . . . When you arrived who was the first witness that you
              spoke with?



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020   Page 2 of 7
                                           ***


        A       It would be Daniel and Heather Wynne.


        Q      And what did the Wynnes report to you when you
        arrived?


        A     . . . Daniel stated that he heard a female . . . yelling bloody
        murder [and] went down [the street a few houses] to check it out
        and saw a male get hit over the head by another male with a
        baseball bat.


                                           ***


        Q     Okay, thank you. And you just referenced a Mr.
        Albertson in this situation?


                                           ***


        A       Yes.


        Q     Okay when you first made contact what did you observe
        about him?


        A      . . . [H]e was holding his . . . I can’t remember what side of
        his head, but . . . said he had been struck by an object.


                                           ***


        Q       Okay, what did Mr. Albertson say happened . . . ?




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020   Page 3 of 7
        A      He stated that Mr. Cardenas came upstairs where he was
        asleep and told him he needed to go downstairs with his sister.
        He stated that as soon as he got to the back porch he was hit in
        the back of the head or in the side of the head with an object. . . .


                                           ***


        Q     Okay, and did you also have a chance to speak to a Ms.
        Albertson?


        A       I did.


        Q       What is her first name?


        A       Calee.


        Q       And what is Calee’s relationship to . . . Carter Albertson?


        A       That would be his older sister.


        Q    Okay, and what if anything did Ms. Albertson indicate to
        you?


        A      . . . [S]he stated that . . . her and Mr. Cardenas . . . went to
        a gas station [and] on the way back he told . . . her that he was
        going to cause harm to her brother . . . . And she said you aren’t
        going to lay hands on my brother.


                                           ***


        Q    Okay, thank you. What physical observations did you
        make about Ms. Albertson?

Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020   Page 4 of 7
              A       . . . [T]here was redness to the side of her face.


                                                 ***


              A      She stated . . . that [Cardenas] struck her [o]n the side of
              the face . . . .


      Tr. at 18-21.


[5]   Following Officer Hall’s testimony, the trial court found that Cardenas had

      violated the terms of his probation by committing two acts of battery. In

      reaching that conclusion, the court stated that it had taken judicial notice of

      Wilson’s affidavit and that its conclusion that Cardenas had committed the two

      acts of battery was based “on the testimony heard today and the Verified

      Affidavit of Prosecutor Investigator Glenn L. Wilson.” Id. at 30. The court

      then ordered Cardenas to serve the suspended portion of his original sentence.

      This appeal ensued.


                                     Discussion and Decision
[6]   Cardenas appeals the trial court’s revocation of his probation. As our Supreme

      Court has stated:


              “Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled.” Prewitt v. State,
              878 N.E.2d 184, 188 (Ind. 2007) (explaining that: “Once a trial
              court has exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020   Page 5 of 7
              appeal, trial judges might be less inclined to order probation to
              future defendants.”). A probation hearing is civil in nature, and
              the State must prove an alleged probation violation by a
              preponderance of the evidence.


      Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014).


[7]   Cardenas asserts that the trial court abused its discretion when it admitted

      Wilson’s affidavit into evidence and relied on it in its judgment. Trial courts

      have broad discretion whether to admit or exclude evidence. Marshall v. State,

      117 N.E.3d 1254, 1258 (Ind. 2019). Appellate courts generally review decisions

      to admit evidence for abuse of discretion. Zanders v. State, 118 N.E.3d 736, 741

      (Ind. 2019). “An abuse of discretion occurs when the decision is clearly against

      the logic and effect of the facts and circumstances and the error affects a party’s

      substantial rights.” Beasley v. State, 46 N.E.3d 1232, 1235 (Ind. 2016) (quotation

      omitted).


[8]   Cardenas has not met his burden to show reversible error. Wilson’s affidavit

      identified what Officer Hall’s testimony on the notice of probation violation

      would be. In particular, Officer Hall testified that Calee had said that Cardenas

      intended to attack Carter that evening. Officer Hall further testified that Carter

      had said that he was hit over the head with a bat shortly after following

      Cardenas’s instructions to go downstairs. That evidence was sufficient to

      support at least the State’s allegation that Cardenas had attacked Carter. And

      Cardenas did not object to Officer Hall’s testimony.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020   Page 6 of 7
[9]    In other words, Wilson’s affidavit was merely cumulative to Officer Hall’s

       testimony to the court at the fact-finding hearing. Reversible error cannot be

       predicated upon the erroneous admission of evidence that is merely cumulative

       of other evidence that had already been admitted without objection. Sibbing v.

       Cave, 922 N.E.2d 594, 598 (Ind. 2010). We therefore cannot say that the trial

       court abused its discretion in its admission of Wilson’s affidavit, and we affirm

       the revocation of Cardenas’s probation.


[10]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1411 | December 4, 2020   Page 7 of 7